PER CURIAM.
The appeal herein was dismissed, upon the ground that appellant failed to comply with chapter 22, Laws 1917, requiring a deposit of $15 with the clerk.
This is a motion asking that the appeal be reinstated. We see no reason for so doing. It appears that appellant’s counsel requested appellant to attend to such matter in sufficient time. Appellant failed to comply with the request until it was too late. Appellant is alone at' fault in the matter. The motion is denied.

 Reported in 202 N. W. 829.